                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
Hearing Information:
                         Debtor:   BROOKE HAZEL EWART
                  Case Number:     4:18-BK-08595-BMW           Chapter: 7

          Date / Time / Room:      TUESDAY, JUNE 11, 2019 10:15 AM COURTROOM 446

         Bankruptcy Judge:         BRENDA M. WHINERY
               Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:    KATIE HENDERSON                                                                  0.00


Matter:
              DEBTOR'S MOTION TO EXTEND THE AUTOMATIC STAY (SET ON THE COURT'S OWN MOTION)
              R / M #:   101 / 0


Appearances:

        NATHAN TENNYSON, REPRESENTING THE MONACO CONDOMINIUMS HOMEOWNERS
        ASSOCIATION ("MONACO HOA") AND APPEARING IN PERSON
Proceedings:                                                                                                 1.00


        The Court notes that the debtor is not present in person or on the telephone. Stay relief was
        granted with respect to Monaco HOA prior to the earlier dismissal. This is not a motion to
        extend the stay. The debtor's motion is really a Motion to Reconsider the Court's Ruling as to
        stay relief. The debtor did not appear at the one minute final hearing regarding stay relief.
        Stay relief was granted at that hearing as the debtor did not assert a defense and there was
        cause to grant stay relief. In this motion, the debtor did not provide a basis for reconsideration
        pursuant to Rule 60(b) of the FRCP as incorporated by Rule 9024 of the FRBP.

        COURT: THE DEBTOR'S MOTION TO EXTEND THE STAY, WHICH THIS COURT CONSIDERS A
        MOTION FOR RECONSIDERATION, IS DENIED. COUNSEL MAY UPLOAD A FORM OF ORDER IF
        NEEDED.

        Mr. Tennyson states that his client is pursuing foreclosure in state court. The superior court
        judge was uncertain about the impact of the dismissal and reinstatement.

        COURT: THE ORDER GRANTING STAY RELIEF THAT WAS PREVIOUSLY ENTERED STANDS.
        THIS MINUTE ENTRY WILL SERVE AS THE COURT'S ORDER DENYING THE MOTION FOR
        RECONSIDERATION UNLESS COUNSEL PREFERS TO UPLOAD A SEPARATE FORM OF ORDER.




    Case 4:18-bk-08595-BMW                   Doc 113 Filed 06/11/19 Entered 06/19/19 11:58:44 Desc
Page 1 of 1                                                                              06/19/2019 11:58:30AM
                                              Main Document Page 1 of 1
